Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 9, 11-27 are currently pending and presented for examination on the merits. 
	Claims 1-8, 10 are canceled. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16, Line 3, "substitutions K199A/D202A/V213S/R215A/K217A". There is not sufficient written description for one of ordinary skill in the art to substitute amino acid into a NKG2A without knowing the polypeptide you are making the substitutions to. NKG2A antibodies bind to different epitopes to have an inhibitory effect. The specification does not disclose, and the art does not teach, the genus of antibodies with the substitutions K199A/D202A/V213S/R215A/K217A that would have a reduction in binding compared to a wild-type NKG2A polypeptide (SEQ ID NO:1) as broadly encompassed in the claim. A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genus.  That is, the specification provides neither a representative number of antibodies that encompass the genus of antibodies nor does it provide a description of structural features that are common to the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, the 2008 Written Description Training Materials are outdated and should not be relied upon as reflecting the current state of law regarding 35 U.S.C. 112. Further, a “newly characterized antigen” test flouts basic legal principles of the written description requirement (Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017)). Adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Where an antibody binds to an antigen tells one nothing about the structure of any other antibody. Also, see the Board’s recent decision in Appeal 2017-010877 (claims to “A monoclonal antibody that binds a conformational epitope formed by amino acids 42-66 of SEQ ID NO:1”).
The functional requirements of the claimed antibodies is the sort of wish list of properties which fails to satisfy the written description requirement because “antibodies with those properties have not been adequately described.” Centocor, 636 F.3d at 1352.
The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.”Ariad Pharmaceuticals, Inc. v. EliLilly and Co.,598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genus, and because the genus is highly variant, the disclosure of substitutions K199A/D202A/V213S/R215A/K217A to an anti NKG2A antibody is insufficient to describe the genus. Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18, Line 3, "reduces binding to". There is not sufficient written description for one of ordinary skill in the art to construct an Fc-engineered constant region comprising an amino acid modification that reduces binding to a human Fcγ receptor. The specification does not disclose, and the art does not teach, the genus of Fc constant regions as broadly encompassed in the claim.  
In regards to claims to a product defined by function, without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119  at1568 USPQ2d at 1406 (“definition by function…does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).


Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19, Line 2, "competes with antibodies". There is not sufficient written description for one of ordinary skill in the art to know the epitopes of antibodies of NKG2A that will compete with the binding of an antibody comprising SEQ ID NOS: 2 and 7. The specification does not disclose, and the art does not teach, the genus of antibodies as broadly encompassed in the claim. 
In regards to claims to a product defined by function, without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119  at1568 USPQ2d at 1406 (“definition by function…does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "whether HLA-E polypeptide is expressed by malignant cells" in Claim 13, Step a), Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 12-15, 17, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pascale et al (WO 2016062851 A1, IDS), Anonymous  (History of Changes for Study: NCT02643550 Study of IPH2201 (Monalizumab) and Cetuximab in Patients With Recurrent or Metastatic Squamous Cell Carcinoma of the Head and Neck, 2016, IDS) and further in view of Cohen et al (Abstract 5666: Safety of the first in class anti-NKG2A monoclonal antibody monalizumab in combination with cetuximab, 2017, IDS).
Pascale et al teaches a method of treating head and neck cancer using anti-NKG2A antibody [Line 13, pg. 3]. Pascale et al further teaches the treatment of head and neck squamous cell carcinoma (HNSCC) [Line 15, pg. 5]. Pascale et al further teaches the combination of using an anti-NKG2A antibody and cetuximab [Line 30, pg. 37]. Pascale et al further teaches that the anti-NKG2A antibody effect is only seen on NKG2A positive NK cells, and is dependent on the level of HLA-E [Example 2, pg. 41]. Pascale et al further teaches the anti-NKG2A effect was seen on cell lines with medium to high HLA-E level of expression [Line 25, pg. 41]. Pascale et al further teaches determining the expression of a HLA-E polypeptide of malignant cells in a biological sample using an anti-NKG2A agent  [Line 25, pg. 5 & Line 12, pg. 6]. Pascale et al further teaches the antibody comprises a human IgG4 constant region [Claim 15]. Pascale et al further teaches the antibody comprises an Fc-engineered constant region comprising an amino acid modification that reduces binding [Claim 16]. Pascale et al further teaches administering a therapeutically active amount of a compound that inhibits activity of human NKG2A [Line 23, pg. 3]. Pascale et al further teaches a pharmaceutically acceptable composition [Line 33, pg. 31, Claim 19]. Pascale et al further teaches the composition is free of any other pharmaceutically active agents [Claim 20]. Pascale et al further teaches the anti-NKG2A antibody is administered several times a dosing frequency from once about every week to once about per month [Claim 21].  Pascale et al further teaches an anti-NKG2A antibody comprising a human IgG4 constant region [Line 13, pg. 19].
Pascale et al teaches an anti-NKG2A antibody with SEQ ID NO: 3. A comparison of instant SEQ ID NO: 2 and SEQ ID NO: 2 of Pascale et al is shown below. Pascale et al further teaches an anti-NKG2A antibody with SEQ ID NO: 7. A comparison of instant claim SEQ ID NO:7 and SEQ ID NO: 7 of Pascale et al is shown below. 

Instant claim SEQ ID NO: 2 and Pascale et al SEQ ID NO: 2.
  Query Match             100.0%;  Score 2422;  DB 23;  Length 452;
  Best Local Similarity   100.0%;  
  Matches  452;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVRQAPGQGLEWMGRIDPYDSETHY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVRQAPGQGLEWMGRIDPYDSETHY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELRSLRSDDTAVYYCARGGYDFDVGTLYWFFDVWGQGTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELRSLRSDDTAVYYCARGGYDFDVGTLYWFFDVWGQGTT 120

Qy        121 VTVSSASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VTVSSASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPA 180

Qy        181 VLQSSGLYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VLQSSGLYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFL 240

Qy        241 GGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQ 300

Qy        301 FNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQ 360

Qy        361 EEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 EEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKS 420

Qy        421 RWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 452
              ||||||||||||||||||||||||||||||||
Db        421 RWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 452

Instant claim SEQ ID NO: 7 and Pascale et al SEQ ID NO: 7.
  Query Match             100.0%;  Score 1117;  DB 23;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASENIYSYLAWYQQKPGKAPKLLIYNAKTLAEGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASENIYSYLAWYQQKPGKAPKLLIYNAKTLAEGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQHHYGTPRTFGGGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQHHYGTPRTFGGGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214


Pascale et al does not specifically talk about the individual being treated having HNSCC that has progressed despite prior treatment cetuximab and dosing. However, this deficiency is made up in the teachings of Innate Pharma and confirmed in Cohen et al.
Innate Pharma teaches a method of treating cancer in a human individual having head and neck squamous cell carcinoma (HNSCC) [Brief Summary]. Innate Pharma further teaches treating the cancer by using IPH2201 (Monalizumab), in combination with cetuximab [Arms]. To one of ordinary skill in the art one would recognize IPH2201 as a humanized anti-NKG2A antibody. Innate Pharma further teaches that the humans used for the drug trail did not exclude patients with prior treatments of cetuximab and/or chemotherapy [Eligibility]. Cohen et al confirms this trail by Innate Pharma, comprises of, 85% of the patients had HNSCC progress despite prior cetuximab treatment [Results]. Cohen et al further confirms the previously mentions Innate Pharma trial treated individuals with HNSCC that are resistant to cetuximab (85%) and/or chemotherapy (100%) [Results]. Innate Pharma further teaches the anti-NKG2A antibody administered every 2 weeks [Assigned Interventions]. Innate Pharma further teaches the anti-NKG2A antibody is administered at a dosage of 0.4-10 mg/kg of body weight, approximately 40-1000 mg for a 100 kg person [Assigned Interventions]. Innate Pharma further teaches administering cetuximab at an initial dosage of 400 mg/m2, and subsequent doses at 250 mg/m2 [Assigned Interventions]. Cohen et al further confirms that the cetuximab was administered weekly in the Innate Pharma drug trial. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to apply Pascale method for treating HNSCC by administering an anti-NKG2A antibody and cetuximab to Innate Pharma teachings of administering an anti-NKG2A antibody and cetuximab to an individual that has HNSCC despite prior treatment with cetuximab. It would have been prima facie obvious to combine the method of treating HNSCC with an anti-NKG2A antibody and cetuximab to an individual that had previously been treated with cetuximab. One would be motivated to administer the treatment of an anti-NKG2A antibody and cetuximab to an individual with HNSCC that had been previously been treated with cetuximab due to the anti-NKG2A antibody’s ability to allow cetuximab to lyse target cells. 

Claims 9, 11-15, 17, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pascale et al (WO 2016062851 A1, IDS), Anonymous  (History of Changes for Study: NCT02643550 Study of IPH2201 (Monalizumab) and Cetuximab in Patients With Recurrent or Metastatic Squamous Cell Carcinoma of the Head and Neck, 2016, IDS), Cohen et al (Abstract 5666: Safety of the first in class anti-NKG2A monoclonal antibody monalizumab in combination with cetuximab, 2017, IDS) as applied to claims 9, 12-15, 17, and 20-27 above, and further in view of Balermpas et al (Combined Cetuximab and Reirradiation for Locoregional Recurrent and Inoperable Squamous Cell Carcinoma of the Head and Neck, Strahlentherapie und Onkologie, No. 12, 2009).
The teachings of Pascale et al, Innate Pharma, and Cohen et al are discussed above.
Innate Pharma and Cohen et al do not specifically teach the individual being treated having HNSCC cancer that has progressed despite prior treatment with cetuximab combined with radiotherapy. However, this deficiency is made up in the teachings of Balermpas et al. 
Balermpas et al teaches the treatment of inoperable HNSCC with cetuximab and radiotherapy followed by a second course of radiotherapy and cetuximab with results that were favorable with mild to moderate toxicity and encouraging response to treatment [Conclusion].
One of ordinary skill in the art, before the effective filing date, would have been motivated to apply Pascale method for treating HNSCC by administering an anti-NKG2A antibody and cetuximab and Innate Pharma teachings of administering an anti-NKG2A antibody and cetuximab to Balermpas et al teachings that an individual that has inoperable HNSCC that has progressed despite previous treatment with cetuximab combined with radiotherapy. It would have been prima facie obvious to combine the method of treating HNSCC with an anti-NKG2A antibody and cetuximab to an individual that has inoperable HNSCC that has progressed despite previous treatment with cetuximab with radiotherapy. One would be motivated to administer the treatment of an anti-NKG2A antibody and cetuximab to an individual with HNSCC that had been previously been treated with cetuximab and radiotherapy due to the anti-NKG2A antibody’s ability to allow cetuximab to lyse target cells. 

Claims 9, 12-15, 17-18, and 20-27 rejected under 35 U.S.C. 103 as being unpatentable over Pascale et al (WO 2016062851 A1, IDS), Anonymous  (History of Changes for Study: NCT02643550 Study of IPH2201 (Monalizumab) and Cetuximab in Patients With Recurrent or Metastatic Squamous Cell Carcinoma of the Head and Neck, 2016, IDS), Cohen et al (Abstract 5666: Safety of the first in class anti-NKG2A monoclonal antibody monalizumab in combination with cetuximab, 2017, IDS) as applied to claims 9, 12-15, 17, and 20-27 above, and further in view of Moretta et al (US20150132316 A1).
The teachings of Pascale et al, Innate Pharma, and Cohen et al are discussed above.
Innate Pharma and Cohen et al do not specifically teach the NKG2A antibodies comprising a human IgG4 constant region, an Fc-engineered constant region comprising an amino acid modification that reduces binding to a human Fc gamma receptor. However, these deficiencies are made up in the teachings of Moretta et al.
Moretta et al teaches an anti-NKG2A antibody comprising a human a human IgG4 constant region [0062, 0116]. Moretta et al further teaches a Fc constant region that has been modified to reduce or eliminate binding [0116]. Moretta et al further teaches the Fc Constant region is a Fc gamma receptor [0106]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to apply Pascale method for treating HNSCC by administering an anti-NKG2A antibody and cetuximab and Innate Pharma teachings of administering an anti-NKG2A antibody and cetuximab, to Moretta et al teachings that an individual with the antibody comprising a human IgG4 constant region and a Fc constant region that has been modified to reduce or eliminate binding. It would have been prima facie obvious to combine the method of treating HNSCC with an anti-NKG2A antibody and cetuximab and for the antibody to comprise a human IgG4 constant region and a Fc region with modifications to reduce binding. One would be motivated to administer the treatment of an anti-NKG2A antibody and cetuximab with these antibody modifications to improve drug effect. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS J SULLIVAN/Examiner, Art Unit 1642    

/MARK HALVORSON/Primary Examiner, Art Unit 1642